UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

x

UNITED STATES OF AMERICA 18-CR-134 (S-2) (KAM)

-against- NOTICE OF MOTION

FOR PRO HAC VICE ADMISSION

Donville Inniss, et al., OF RONALD G. DEWAARD

Defendants.

x
NOTICE OF MOTION

 

TO: COUNSEL OF RECORD
PLEASE TAKE NOTICE that upon the annexed Affidavit of Ronald G. DeWaard

(Exhibit A) in support of this motion and the Certificate(s) of Good Standing (Exhibit B)
annexed thereto, I John J. Rolecki, move this Court pursuant to Rule 1.3(c) of the Local Rules of
the United States District Courts for the Southern and Eastern Districts of New York for an order
to admit Ronald G. DeWaard, a partner of the firm of Varnum LLP and a member in good
standing of the bar of the State of Michigan, as counsel and advocate pro hac vice in the above-
captioned case for Defendant Ingrid Innes, for the purpose of responding to the United States’
Motion (ECF No. 54) regarding whether a document created by Ingrid Innes, for her counsel, is
protected by the attorney-client privilege. There are no pending disciplinary proceedings against
me in any state or federal court.

Respectfully submitted,
Dated: September 3, 2019 /s/ John J. Rolecki

John J. Rolecki

Varnum LLP

333 Bridge Street

Grand Rapids, MI 49504

jjrolecki@varnumlaw.com
15331125 Phone: 616-336-6000
